DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed June 7, 2022.
	Claims 1-18 and 20-21 are pending.  Claims 1, 13 and 18 are amended.  Claim 21 is new.  Claims 1 and 13 are independent.
Continued Examination Under 37 CFR 1.114 After Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered. 
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on June 7, 2022.  This IDS has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natarajan et al. (U.S. 2019/0361614; hereinafter “Natarajan”).
	Regarding independent claim 1, Natarajan discloses an apparatus (Fig. 1) comprising:
	a nonvolatile (NV) media (Fig. 1: 108) having an array of multilevel cells (see Abstract) on a media die (Fig. 1: 100);
	a buffer (Fig. 1: 114) on the media die to buffer read data and program data for the NV media during a read operation and during a program operation (see page 2, par. 0022), respectively; and
	a volatile memory on the media die (Fig. 1: 106), separate from the buffer (Fig. 1: 106 is separate from 114).
Natarajan’s apparatus is substantially identical to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “read first partial pages for the program operation and stage the first partial pages in the buffer, and subsequently read second partial pages for the program operation and stage the second partial pages in the buffer with the first partial pages, wherein the first partial pages and the second partial pages make up the program data for a multilevel cell of the media die, wherein the buffer is to flush the first partial pages and the second partial pages to the NV media to program the NV media.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Natarajan’s apparatus (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 2, Natarajan discloses wherein the program of the NV media comprises garbage collection to move data from a source media to the NV media (see page 2, par. 0024 and 0030).
Regarding claim 3, Natarajan discloses wherein the source media comprises a single level cell (SLC) flash memory (see page 1, par. 0014).
Regarding claim 4, Natarajan discloses wherein the source media comprises one of a three level cell (TLC) flash memory, a quad level cell (QLC) flash memory (see page 1, par. 0014), or a three-dimensional crosspoint (3DXP) memory.
Regarding claim 5, Natarajan discloses wherein the source media comprises a dynamic random access memory (DRAM) (see page 1, par. 0015).
Regarding claim 6, Natarajan discloses the limitations with respect to claim 1.
As discussed above, Natarajan’s apparatus is substantially identical to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “wherein to read the second partial pages to the volatile memory comprises performance of error checking and correction (ECC) on the second partial pages.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Natarajan’s apparatus (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 7, Natarajan discloses the limitations with respect to claim 1.
As discussed above, Natarajan’s apparatus is substantially identical to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “wherein program the NV media comprises flush the first partial pages and the second partial pages from the buffer to the NV media in response to loading of a new address to program in the NV media.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Natarajan’s apparatus (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 8, Natarajan discloses the limitations with respect to claim 1.
As discussed above, Natarajan’s apparatus is substantially identical to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “wherein program the NV media comprises flush the first partial pages and the second partial pages from the buffer to the NV media in response to a flush command.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Natarajan’s apparatus (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 10, Natarajan discloses wherein the NV media comprises quad level cell (QLC) flash memory (see page 1, par. 0017).
Regarding claim 11, Natarajan discloses wherein the NV media comprises one of a three level cell (TLC) flash memory (see page 4, par. 0066), five level cell (5LC) flash memory, or a three-dimensional crosspoint (3DXP) memory.
Regarding independent claim 13, Natarajan discloses a computing device (Fig. 6) comprising:
a host processor (Fig. 6: 604); and
a solid state drive (SSD) (Fig. 6: 100) coupled to the host processor (Fig. 6: 604), the SSD including
a nonvolatile (NV) media having an array of multilevel cells on a media die (Fig. 6: 122);
a volatile memory on the media die to store data to program the NV media (Fig. 6: 106); and
a buffer on the media die (Fig. 1: 114 within 122), separate from the volatile memory, to buffer read data and program data for the NV media during a read operation and during a program operation (see page 2, par. 0022), respectively; and
a source media (Fig. 6: 122/626).
Natarajan’s computing device is substantially identical to the claimed “computing device,” where the differences reside only in the remaining limitations relating to function of “wherein the volatile memory is to read first partial pages from a source media for the program operation and stage the first partial pages in the buffer, then read second partial pages from the source media and stage the second partial pages, and the second partial pages make up the program data for a multilevel cell of the media die, wherein the buffer is to flush the first partial pages and the second partial pages to the NV media to program the NV media.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Natarajan’s computing device (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 14, Natarajan discloses wherein the program of the NV media comprises garbage collection to move data from a single level cell (SLC) flash buffer memory to the NV media (see page 2, par. 0024 and 0030).
Regarding claim 15, Natarajan discloses the limitations with respect to claim 13.
As discussed above, Natarajan’s computing device is substantially identical to the claimed “computing device,” where the differences reside only in the remaining limitations relating to function of “wherein to read the second partial pages to the volatile memory comprises performance of error checking and correction (ECC) on the second partial pages.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Natarajan’s computing device (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 16, Natarajan discloses the limitations with respect to claim 13.
As discussed above, Kim’s computing device is substantially identical to the claimed “computing device,” where the differences reside only in the remaining limitations relating to function of “wherein program the NV media comprises flush the first partial pages and the second partial pages from the buffer to the NV media in response to loading of a new address to program in the NV media.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Natarajan’s computing device (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 20, Natarajan discloses a display communicatively coupled to the host processor;
a network interface communicatively coupled to the host processor (see page 4, par. 0061-0063); or
a battery to power the computing device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (U.S. 2019/0361614; hereinafter “Natarajan”) in view of INBAR et al. (U.S. 2021/0241819; hereinafter “INBAR”).
Regarding claim 9, Natarajan discloses the limitations with respect to claim 1.
However, Natarajan is silent with respect to wherein the buffer comprises read/write registers for the NV media.
Similar to Natarajan, INBAR teaches an apparatus (Figs. 1-2B, 4 and 6) comprising a nonvolatile media (Fig. 6: 626), a volatile memory (see page 3, par. 0035) and a buffer (Fig. 1: 102).
Furthermore, INBAR teaches wherein the buffer comprises read/write registers for the NV media (Fig. 2B: 114 and 204, temporarily store and pass the data of the NV media, see page 3, par. 0030).
Since INBAR and Natarajan are from the same field of endeavor, the teachings described by INBAR would have been recognized in the pertinent art of Natarajan.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of INBAR with the teachings of Natarajan for the purpose of improving foggy-fine writing to MLC, see INBAR’s page 1, par. 0001.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (U.S. 2019/0361614; hereinafter “Natarajan”) in view of Kim et al. (“HMB in DRAM-LESS NVMe SSDs: Their usage and effects on performance,” Plos One, March 2, 2020; hereinafter “Kim”).
Regarding claim 12, Natarajan discloses the limitations with respect to claim 1.
However, Natarajan is silent with respect to wherein the volatile memory comprises a static random access memory (SRAM).
Similar to Natarajan, Kim teaches an apparatus (Fig. 1) comprising a nonvolatile (NV) media (Fig. 1: NAND flash memory, see also Table 1: SSD-A to SSD-C, DRAM-less 3D TLC), a volatile memory (Fig. 1: SRAM), and a buffer on the media die, separate from the volatile memory (Fig. 1: interface controller, embedded processor, and flash memory controllers” see also “other media within the controller such as single level cell (SLC) NAND flash memory,” see page 7, second paragraph, see also “SLC cache to enhance write operations”,  page 10, second paragraph).
Furthermore, Kim teaches wherein the volatile memory comprises a static random access memory (SRAM) (Fig. 1: SRAM).
 Since Kim and Natarajan are from the same field of endeavor, the teachings described by Kim would have been recognized in the pertinent art of Natarajan.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim with the teachings of Natarajan for the purpose of improve the I/O performance in DRAM-less SSDs, see Kim’s page 13, Conclusion and future work section.
Regarding claim 18, Natarajan discloses the limitation with respect to claim 13.
Furthermore, Natarajan teaches wherein the NV media comprises a quad level cell (QLC) flash memory (see page 1, par. 0014).
However, Natarajan is silent with respect to wherein the volatile memory comprises a static random access memory (SRAM).
Similar to Natarajan, Kim teaches a computing device (Fig. 1) comprising a host processor (Fig. 1: Host including processor and DRAM), a solid state drive (SSD) (Fig. 1: DRAM-less SSD), nonvolatile (NV) media (Fig. 1: NAND flash memory, see also Table 1: SSD-A to SSD-C, DRAM-less 3D TLC), a volatile memory (Fig. 1: SRAM), and a buffer on the media die, separate from the volatile memory (Fig. 1: interface controller, embedded processor, and flash memory controllers” see also “other media within the controller such as single level cell (SLC) NAND flash memory,” see page 7, second paragraph, see also “SLC cache to enhance write operations”,  page 10, second paragraph).
Furthermore, Kim teaches wherein the volatile memory comprises a static random access memory (SRAM) (Fig. 1: SRAM).
Since Kim and Natarajan are from the same field of endeavor, the teachings described by Kim would have been recognized in the pertinent art of Natarajan.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim with the teachings of Natarajan for the purpose of improve the I/O performance in DRAM-less SSDs, see Kim’s page 13, Conclusion and future work section.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (U.S. 2019/0361614; hereinafter “Natarajan”) in view of Springberg et al. (U.S. 2020/0133563; hereinafter “Springberg”).
Regarding claim 17, Natarajan discloses the limitations with respect to claim 13.
However, Natarajan is silent with respect to the buffer comprises a staging buffer for the NV media.
Similar to Natarajan, Springberg teaches a computing device (Fig. 1) comprising a host processor (Fig. 1: 120), a solid state drive (SSD) (see page 1, par. 0012), a nonvolatile media (Fig. 1: 112s), a volatile memory (Fig. 1: 119B)  and a buffer (Fig. 1: 119A).
Furthermore, Springberg teaches wherein the buffer comprises a staging buffer for the NV media (see pages 1-2, par. 0014).
Since Springberg and Natarajan are from the same field of endeavor, the teachings described by Springberg would have been recognized in the pertinent art of Natarajan.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Springberg with the teachings of Natarajan for the purpose of increasing number of NVMe streams as streams begin to scale, while keeping costs relatively low  and meeting performance and form factor requirements, see Springberg’s page 2, par. 0015.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 21, there is no teaching or suggestion in the prior art of record to provide the recited NV media comprises a quad-plane NAND.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825